Hart, J., (dissenting). Judge Humphreys and myself ate of the opinion that the jury would have been justified in finding that the Constantin Refining Company was guilty of negligence in allowing gas to escape from its land through the fissures in the earth, and that this negligence, concurring with the negligence of Hayes in lighting a match near the mouth of the crater, caused the explosion which resulted in the death of Mary Martin. It is true that the Constantin Refining Company had a right to drill for oil on the land it had leased; but it was its duty to use every reasonable precaution suggested by the experience and the known dangers of the subject to guard against the escape of gas. The jury might have found that, if the company had used due diligence' in drilling its well, it might have fitted the casings together so that gas could not have escaped. The company knew, or at least is chargeable with knowledge, that in drilling its well gas was likely to rise and escape through apertures in the earth if the well casings were not fastened together tightly. In other words, the jury might have found that by reason of defects in the materials used, or the manner of construction of the casings in the ,oil well, that gas escaped therefrom through crevices in the earth to the adjoining land. Defendant was charged with the knowledge that the escaping gas was a subtle and highly explosive agency. The gas field in question was a new one, and the notoriety attending the escaping gas drew a crowd of sightseers. The concurrence of the presence of gas at the opening in the earth and the lighting of the match by Hayes caused the explosion. In such cases the injured party has a cause of action against either of the 'wrongdoers, or both, at his election.